IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KASSEY J. HOEGE,                            : No. 85 WM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
WESTMORELAND COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks mandamus relief, is GRANTED.

      The Court of Common Pleas of Westmoreland County is DIRECTED to

adjudicate the pending contempt petition within 30 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Westmoreland County.